—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cozier, J.), rendered November 15, 1993, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The police officer in question was justified in stopping the defendant since the officer possessed a reasonable suspicion that the defendant had committed a crime (see, People v De Bour, 40 NY2d 210, 223). Moreover, the officer was justified in pursuing the minimally-intrusive course of escorting the defendant back to the patrol car to be identified by the complainant (see, People v Hicks, 68 NY2d 234).
The defendant’s further assertion that the trial court’s instructions to the jury regarding his failure to testify deprived him of a fair trial is unpreserved for appellate review (see, People v Autry, 75 NY2d 836), and, in any event, without merit (see, People v Staley, 182 AD2d 846; People v Davidson, 150 AD2d 717; People v Ogle, 142 AD2d 608). Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.